Citation Nr: 0500882	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  03-25 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include schizoaffective disorder and post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from September 1986 to July 
1991.

This case comes before the Board of Veterans' Appeals (Board) 
from two rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  
In November 2002, the RO denied the veteran's claim for 
service connection for PTSD.  In April 2003, the RO denied 
the veteran's claim for service connection for a 
schizoaffective disorder.

The veteran testified at a November 2003 hearing before a 
Decision Review Officer (DRO) and at an October 2004 
videoconference hearing before the undersigned Veterans Law 
Judge (VLJ) of the Board.



FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal.

2.  Both VA psychiatric examinations found the veteran did 
not have PTSD under the applicable regulatory criteria, and 
the notations of PTSD in the VA outpatient treatment (VAOPT) 
records and the March 2001 VA general medical examination 
impression of PTSD are based on references to the veteran's 
medical history that are neither based on examination 
findings nor conform to DSM-IV.

3.  The October 2002 VA examiner's statement that an 
underlying schizoaffective disorder may have been exacerbated 
by service was speculative, without a factual predicate in 
the record, had no clinical basis, and the examiner did not 
review the veteran's service medical records (SMRs).


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304(f), 3.306, 4.125 (2004).

2.  A schizoaffective disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process Considerations

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000, prior to the veteran's March 2001 PTSD claim and 
February 2003 schizoaffective disorder claim.  The VCAA's 
implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2004).

The VCAA and implementing regulations eliminate the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) revisited the notice requirements 
imposed upon VA by the VCAA.  The Court addressed both the 
timing and content of these notice requirements.  Id. at 119-
121.  Even more recently, in VAOPGCPREC 7-2004 (July 16, 
2004), VA's Office of General Counsel (GC) undertook to 
explain the holding of Pelegrini II.  The Board is bound by 
the precedent opinions of VA's General Counsel as the chief 
legal officer of the Department.  See 38 U.S.C.A. § 7104(c) 
(West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).  

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO complied with them.

The Pelegrini II Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. at 115, 120.  The RO 
met this requirement here.  The first thing the RO did after 
receiving the veteran's March 2001 PTSD claim was to send its 
June 2001 VCAA letter as to this claim.  The RO did not take 
any adjudicative action on this claim until November 2002, 
when it issued its rating decision that the veteran appealed 
to the Board.  Similarly, the first thing the RO did after 
receiving the veteran's February 2003 claim for service 
connection for schizoaffective disorder was to send a March 
2003 letter containing the relevant notification and duty to 
assist information, although it did not specifically mention 
the VCAA.  Thus, in compliance with Pelegrini, the RO 
provided the relevant notification to the veteran prior to 
its initial adjudicative action on his claims.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, 18 Vet. App. at 120-121.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  According to 
GC, Pelegrini II did not require that VCAA notification 
contain any specific "magic words," and that it can be 
satisfied by a SOC, SSOC, hearing transcript, or other 
document, as long as the document meets the four content 
requirements listed above.  Id. at 3.

These requirements were met in this case.  As to the PTSD 
claim, the RO's June 2001 letter informed the veteran of his 
rights with regard to his claim for service connection for 
PTSD.  This letter also explained what the evidence would 
have to show and the information still needed to show it in 
order to establish entitlement to service connection for 
PTSD.  In addition, the letter explained the respective 
responsibilities of the RO and the veteran in obtaining this 
information.  The RO also wrote: "[T]ell us about any 
additional information or evidence that you want us to try to 
get for you," and "[S]end us the evidence we need as soon 
as possible."

As to the claim for service connection for a schizoaffective 
disorder, the RO's March 2003 letter told the veteran it was 
working on his claim but needed additional information and 
evidence.  The letter asked the veteran to send any records 
pertinent to his claimed condition, including reports or 
statements from doctors, hospitals, laboratories, medical 
facilities, mental health clinics, x-rays, physical therapy 
records, and surgical reports, including dates of treatment, 
findings, and diagnoses.  In an attachment entitled, "What 
is the Status of Your Claim and How You Can Help," the RO 
told the veteran that as to any private treatment records, he 
should either fill out the relevant authorization and release 
form for the RO to obtain these records, or obtain the 
information himself and send it to the RO.  The RO also 
indicated that it was the veteran's responsibility to make 
sure it received all relevant records not in the possession 
of a Federal department or agency.  The RO also told the 
veteran to "send us what we need" promptly.

Thus, the RO complied with the VCAA notice content 
requirements, as it provided the information specified by 
Charles and Quartuccio and, in listing the many types of 
materials the veteran could send and telling him to send it 
to the RO promptly, indicated to the veteran that he should 
provide any information or evidence in his possession 
pertaining to his claim service connection for a psychiatric 
disorder, including a schizoaffective disorder and PTSD.

To the extent that the RO did not fully explain the VCAA or 
what the veteran needed to show to establish service 
connection for a schizoaffective disorder, the RO's July 2003 
SOC as to the schizoaffective disorder claim included the 
text of 38 C.F.R. §§ 3.159 and 3.303, which contain a 
detailed explanation of the relevant VCAA and service-
connection principles.  Cf. Valiao v. Principi, 17 Vet. App. 
229, 232 (2003) (noting Board's failure to discuss whether 
RO's decision and SOC satisfied VCAA requirements in the 
absence of letter explaining VCAA).  In addition, the VLJ 
again explained the VCAA and the duties to notify and assist 
the veteran as to both PTSD and the schizoaffective disorder 
at the October 2004 videoconference hearing (Transcript, pp. 
16-17).

In addition, the veteran's SMRs are on file, and private, VA 
treatment, and Social Security Administration (SSA) records 
have been associated with the claims folder.  The veteran was 
also afforded two VA psychiatric examinations.  There is no 
indication that other private or Federal records exist that 
should be requested, or that any pertinent evidence was not 
received.  The RO thus complied with the VCAA's preliminary 
duty to assist provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.


Factual Background

The veteran's service personnel records reflect that he 
experienced various problems while in service.  The veteran 
summarized these in a May 1990 letter to a private attorney.  
In the letter, he described three major problems in his Navy 
service.  First, there were racial tensions in the Camp 
Lejeune Naval Hospital.  In addition, the veteran claimed 
that his Naval contract was not honored.  Third, he referred 
to medical problems he would experience when his enlistment 
was over.  He claimed to have been abused mentally, harassed, 
and criticized unjustly.  He referred to incidents in which 
another individual, whom he identified, used bad language and 
waved his male organ in his face; the same individual also 
allegedly made racist remarks, dragged the veteran out of his 
rack, admitted he was pretending to sleepwalk to get out of 
the service, and that he would continue to do so until he was 
thrown out.

The service personnel records also reflect that in November 
1988, the veteran was found to have performed poorly when 
assigned to a working party and to have been disrespectful to 
a senior petty officer.

Subsequently, the veteran was recommended for and received an 
administrative discharge by reason of misconduct due to drug 
use.  A November 1992 Administrative decision by the Hartford 
RO addressed whether the veteran's July 1991 discharge was 
under conditions that constituted a bar to VA benefits.  The 
RO noted that the veteran's career was less than stellar, but 
his disciplinary record was unremarkable until May 1991 when 
he tested positive for cocaine use.  Although the veteran did 
not provide an explanation for these events, the RO found 
that his willful misconduct was not persistent, and therefore 
his discharge was not deemed to have been under dishonorable 
conditions for purposes of VA benefits.

An April 1997 VAOPT record indicates that the veteran stated 
he served in the Air Force from 1982 to 1983 and saw combat 
in Panama, Grenada, El Salvador, and Desert Storm.  However, 
the veteran's service personnel records show only that he 
served in the Navy from September 1986 to July 1991, and does 
not reflect that was involved in any of the combat activity 
that he claimed in the April 1997 VAOPT note and elsewhere.

In May 1997, the diagnostic impression of the veteran's 
possible psychiatric disorder was again deferred, and his GAF 
was 65.

At a July 1998 VA psychiatric examination, the veteran was 
vague about providing information regarding his history.  The 
veteran claimed to have been persecuted in the military and 
accused of doing things he did not do, such as raping a woman 
who later retracted her claim.  He also reported being 
falsely accused of stealing and other crimes.  He also stated 
he never took the drug test he was accused of failing.  The 
veteran also reported that he was raped as a child and the 
accusations of raping a woman in the military brought back 
this memory.  He also reported having felt suicidal as a 
child and attempted suicide at the age of 12.

The veteran claimed that he had PTSD from a combination of 
his early childhood trauma and in-service trauma.  He 
reported nightmares every night that reflected concerns 
relating to his many physical disabilities, accusations of 
molesting his daughter, physical assaults against him by the 
child's mother, and persecution he received in the military.  
The veteran reported chronic irritability and intrusive 
memories relating to the above events, and feelings of guilt, 
isolation, shame, and misery.  

The examiner noted the veteran's history of multiple 
traumatic experiences, but stated, "he does not appear, upon 
interview at this time, to meet criteria for a diagnosis of 
PTSD."  The examiner noted the veteran's vagueness about the 
details of his trauma and his difficulty identifying specific 
trauma that could meet criterion "A" for a diagnosis of 
PTSD.  The examiner added that there was enough in the 
presentation to warrant further exploration of the veteran's 
symptom presentation.  The examiner found that the veteran 
met criterion "B" in that he experiences recurrent, 
intrusive, distressing recollection and nightmares of having 
been charged with doing things he did not do.  According to 
the examiner, however, the veteran did not meet criteria 
"C" (avoidance and numbing symptoms) or "D" (increased 
arousal symptoms).  The examiner also stated that the 
veteran's references to visions of angels and Jesus, his 
level of concrete thinking, and his tangentiality, may 
suggest the possibility of a psychotic process, but that, at 
that time it appeared "subclinical."  The diagnosis of 
personality disorders was deferred (Axis II) and the GAF 
score was 35.

In November 1999, the veteran complained of recurrent violent 
nightmares.

In a March 2000 statement, the veteran indicated that in the 
summer of 1987, he had a roommate who sleepwalked and exposed 
himself to the veteran while doing so.  The same roommate 
also caused an accident that the veteran witnessed in which 
another individual went through the windshield of a boat.  
These events caused the veteran to lose sleep, have 
nightmares, and be on guard.  During the same time period, 
the veteran had another roommate who abused drugs, was 
violent, and scared him with weapons.  He gave the last names 
of 2 individuals who witnessed these events.

April 2000 VA outpatient treatment (VAOPT) notes contain an 
impression that the veteran was "malingering" regarding 
alleged physical and psychological disabilities, for the 
likely purpose of obtaining monetary compensation for these 
injuries, or to seek a longer stay in the hospital.  It was 
also opted that he was homeless.

In another statement, received by the RO in March 2001, the 
veteran reviewed his claimed stressors for all of his years 
in the military.  He recounted multiple incidents: his 
roommate introducing him to drugs, another roommate exposing 
himself and causing the previously reference ship accident, 
the senior chief committing suicide in front of the veteran, 
a marine confessing that he "killed his kid," excessive 
exercise, verbal harassment, and being treated like a social 
outcast.

The March 2001 VA general medical examiner noted that, 
although the veteran claimed to have served in the air force 
from 1984 to 1986, including peacekeeping duties in Panama, 
his SMRs reflected that he entered service in 1986 and served 
in the Navy until 1991.  In the medical history section of 
the report, the examiner noted that the veteran stated he was 
being treated for PTSD, taking medication for it, and that he 
was not psychotic or delusional.  The assessment included 
PTSD, on medication, stable.

A May 2001 occupational therapy initial evaluation note 
diagnosed the veteran with PTSD and alcohol dependence, but 
did not indicate the bases for these diagnoses.

A June 2001 VAOPT records noted PTSD in the patient medical 
history, and the impression was PTSD, continue medication and 
attendance at mental health community meetings.  

A February 2002 VAOPT note notes a history of PTSD, and the 
patient medical history indicated PTSD and depression, and 
that the veteran was taking medication and being followed in 
a mental health community workshop.  The impression included 
following PTSD in the mental health clinic.

A June 2002 mental health progress note stated that there was 
no evidence of psychosis but did describe periods of needing 
little or no sleep.  The nurse stated that the veteran "may 
have MAIC like symptoms."  The assessment was probable 
severe personality disorder versus bipolar II, substance 
abuse in remission.  

At an October 2002 VA examination, the veteran acknowledged 
his alcohol dependence, stating that it was a form of "self-
medication."  The veteran exhibited symptoms of 
irritability, which the examiner stated reflected a blaming 
stance toward others and a victimized view of himself.  The 
veteran indicated that he did not see combat, although in a 
rambling, confabulatory way.  He stated that was anxious on 
when on board ships, feeling he would be swept away and 
drown. He also stated that little children came up to the 
Americans trying to kill them with bombs strapped to them.  
The examiner noted that it was not clear that the veteran was 
accurately reporting actual experienced he had during 
service.  The veteran also again reported the incident of his 
roommate exposing himself, regarding which the examiner 
wrote: "This was reported in a rather peculiar manner that 
lacked a certain degree of credibility in terms of its impact 
on the veteran."

On examination, there was clear mood disturbance reflected by 
irritability and a history of depression.  There was no 
current evidence of behavioral or impulse dyscontrol, 
although the veteran noted his extensive history of 
polysubstance abuse as a means of dealing with ongoing mood 
disturbance.  The examiner noted that the claims folder was 
not provided to him for the examination, and therefore he did 
not review it.

The examiner concluded that, while the veteran was easily 
stressed, he did not meet the specific criteria for PTSD.  
The examiner also stated that "service may have exacerbated 
an underlying psychopathology likely in the schizoaffective 
disorder-affective domain."

A January 2003 VAOPT note listed depression and PTSD in the 
patient history.

At his October 2004 videoconference hearing before the 
undersigned VLJ, the veteran stated that he went into service 
in September 1986, and, after boot camp in San Diego, 
remained at Camp Lejeune for four years (Hearing transcript, 
pp. 3-4).  The veteran referred to forced marches he had to 
do as punishment for a couple of months, and the letters he 
wrote that question why he was made to do them (p. 6).  As 
one of his assignments at Camp Lejeune, where he worked with 
a Marine Corp unit, the veteran was responsible for 
transporting bodies to the mortuary, which included 
interaction with families regarding their deceased relative 
(pp. 7-8).  This caused the veteran to experience depression 
and guilt, and as a result he saw a psychiatrist, who 
diagnosed depression and prescribed an antidepressant (p. 9).  
He also recounted being deprived of sleep because his 
roommate drank and kept him up all night (pp. 11-12).  He 
also referred to racial epithets directed at him (p. 12).  He 
also discussed the boat accident, caused by his sleepwalking 
roommate, including the claim that the radioman, whom he 
knew, was blinded as a result (p. 14).


Applicable Legal Principles and Analysis

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  See 38 U.S.C.A. §§ 1110, 1131, 1153 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.306 (2004).  In 
addition to the requirements generally applicable to service 
connection claims, service connection for PTSD requires 
medical evidence establishing a diagnosis in accordance with 
38 C.F.R. § 4.125(a) (2004) (the diagnosis must conform to 
DSM-IV and be supported by findings on examination), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2004); see also 
Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997).

With PTSD as with other disabilities, evidence of current 
disability is one of the fundamental requirements for a grant 
of service connection.  See, e.g., Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of present disability there can be no valid 
claim."); see also Degmetich v. Brown, 104 F.3d 1328, 1333 
(Fed. Cir. 1997) (upholding interpretation of 38 U.S.C.A. § 
1131 as requiring the existence of a present disability for 
VA compensation purposes); Wamhoff v. Brown, 8 Vet. App. 517, 
521 (1996).

In the present case, there is no diagnosis of PTSD that 
conforms to DSM-IV and is supported by findings on 
examination.  The only two medical opinions that addressed 
the issue of whether the veteran had PTSD under these 
regulatory criteria were the July 1998 VA psychiatric 
examination and the October 2002 VA psychiatric examination.  
The July 1998 reviewed criteria A through D of the DSM IV, 
and concluded that the veteran did not meet enough of these 
criteria to warrant a diagnosis of PTSD.  Similarly, the 
October 2002 examiner found that the veteran did not meet the 
specific criteria to warrant a diagnosis of PTSD.  Both of 
these examiners based their findings on a detailed 
examination and evaluation of the veteran.  In contrast, the 
mentions of PTSD in the June 2001, February 2002, and January 
2003 VAOPT records, and the March 2001 VA general medical 
examination, either noted PTSD in their recitation of the 
patient medical history, relied on the veteran's own 
recitation of that history, or did not indicate the bases for 
the conclusion that the veteran had PTSD.  Thus, they neither 
met the regulatory criteria for a diagnosis of PTSD nor the 
more general criteria for evaluation of medical testimony.  
See Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record); 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional); Black v. Brown, 5 Vet. App. 177, 180 (1995) (a 
medical opinion is inadequate when it is unsupported by 
clinical evidence).

To the extent that the veteran indicated that he had sought 
psychiatric treatment in service, that assertion is belied by 
the SMRs, which contain no notation of any treatment in 
service of a psychiatric disorder.  See Reonal v. Brown, 5 
Vet. App. 458, 461 (1993) (a medical opinion based on an 
inaccurate factual premise is not probative).  The Board also 
notes that, although the veteran indicated that he had seen 
combat in various places, this contention was contradicted by 
his service personnel records as well as his own 
videoconference hearing testimony, in which he admitted 
entering service in 1986, and did not refer to prior Air 
Force service or any combat experience.

As the preponderance of the evidence reflects that the 
veteran has not been diagnosed with PTSD in accordance with 
the regulatory criteria for establishing that disorder, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a psychiatric disorder must 
be denied to the extent that it includes PTSD.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).

As to the claim for service connection for a psychiatric 
disorder that includes a schizoaffective disorder, the 
October 2002 VA examiner speculated that service "may have 
exacerbated an underlying psychopathology likely in the 
schizo-affective domain."  However, this statement conflicts 
with the medical evidence of record.  There is no medical 
evidence of a psychiatric disorder of any kind prior to 
service.  The veteran's August 1986 entrance examination 
reflects that the clinical evaluation of his psychiatric 
condition was "Normal."  In the contemporaneous report of 
medical history, the veteran indicated that he did not have 
depression or excessive worry, trouble sleeping, nervous 
trouble of any sort, or loss of memory or amnesia, and did 
not indicate any other psychiatric illness at this time.  
There were no records of any psychiatric treatment sought or 
received during service.  The June 1991 separation 
examination did indicate an abnormal psychiatric evaluation, 
but this specifically based upon the veteran's cocaine abuse.  
Notably, the October 2002 VA examiner did not review the 
veteran's SMRs, and was therefore unaware of the above 
information when he speculated that the veteran's service may 
have exacerbated an underlying schizoaffective disorder.

As noted, service connection for aggravation is possible only 
when there is an increase in a preexisting disability during 
service.  As to whether a disability can be said to have 
preexisted service, 38 U.S.C.A. § 1111 (West 2002) provides 
that "every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment."  This 
"presumption of soundness" can be rebutted, only "where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service."  Id.  In the present case, 
there was no notation of any defect, infirmity, or disorder 
relating to the veteran's psychiatric condition noted at the 
time of examination, acceptance, and enrollment, and he is 
therefore presumed to have been in sound condition at the 
time of entry into service.  Moreover, there is no competent 
or probative evidence that the injury or disease existed 
prior to service, as the October 2002 VA examiner's statement 
of possible exacerbation of an underlying schizoaffective 
disorder was made without a review of the SMRs, and 
constituted a bare conclusion without a factual predicate in 
the record.  See Grover v. West, 12 Vet. App. 109, 112 
(1999); Miller v. West, 11 Vet. App. 345, 348 (1998).  
Further, even the October 2002 VA examiner acknowledged that 
it was unclear whether the veteran was accurately reporting 
actual experiences he had during service.  In addition, the 
October 2002 VA examiner's statement was simply that an 
underlying condition "may" have been exacerbated by 
service, and was therefore too speculative to establish a 
claim for service connection.  Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
As to the veteran's statements as to abuse and an attempted 
suicide that occurred during his childhood, while he is 
competent to testify as to the occurrence of these events, 
see Falzone v. Brown, 8 Vet. App. 398, 403 (1995), he is not 
competent to testify as to a possible connection between them 
and a subsequent psychiatric disorder, as the latter is a 
question of etiology requiring medical expertise.  Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995).

In addition, there is no evidence that the veteran's current 
schizoaffective disorder was related to service, as there was 
no treatment of such a disorder in service, the October 2002 
VA examiner's diagnosis of this disorder was more than 10 
years after discharge from service, and there is no evidence 
of any connection between this disorder and the veteran's 
service.

In sum, there is no competent, probative evidence of record 
indicating that the veteran's schizoaffective disorder was 
related to his military service, or that there was a 
preexisting schizoaffective disorder that was aggravated by 
such service.  As the preponderance of the evidence is 
against the veteran's claim for service connection for a 
psychiatric disorder including a schizoaffective disorder, 
the benefit-of-the-doubt doctrine does not apply, and his 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2004); Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).


ORDER

The claim for service connection for a psychiatric disorder, 
inclusive of schizoaffective disorder and PTSD, is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


